Citation Nr: 1209251	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  11-32 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming

THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen his claim of service connection for contact dermatitis of the hands, lichen simplex chronicus of the groin, xerosis of the lower extremities, and atypical psoriasis (skin disorder), and if so, whether such is warranted.


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel












INTRODUCTION

The Veteran served on active duty from February 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which denied the petition to reopen the claim of service connection for the Veteran's skin disorder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To provide the Veteran with a hearing before a Decision Review Officer (DRO).  

In his December 2011 VA Form 9, the Veteran indicated that he wanted a videoconference hearing before the Board and such a hearing was scheduled for February 14, 2012.  However, in a January 2012 statement in support of claim, the Veteran indicated that he did not want to have a videoconference hearing with the Board until he provided testimony at a DRO hearing.  No such hearing has been scheduled and the Veteran has not withdrawn his request.  As such, a remand is necessary to afford the Veteran a DRO hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule a DRO hearing in accordance with the Veteran's January 2012 hearing request.  The RO should notify the Veteran and her representative of the date and time of the hearing.  If the Veteran no longer desires a DRO hearing, a signed writing to that effect (preferably, one signed by the Veteran), should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


